[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 18, 2006
                             No. 05-13413                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                            D. C. Docket Nos.
                            04-20876-CV-PCH
                            01-00423-CR-PCH

KARL BERNARD BELL,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                          (September 18, 2006)

Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:
       Karl Bernard Bell, a federal prisoner serving a life sentence for distribution

of 50 or more grams of crack cocaine, filed a motion to vacate his sentence

pursuant to 28 U.S.C. § 2255. Bell, proceeding pro se, appeals the district court’s

order denying as moot his motion for discovery, which he filed after the district

court denied his § 2255 motion. After review, we affirm.1

       Bell’s counseled § 2255 motion raised numerous ineffective assistance of

counsel claims. After conducting an evidentiary hearing, the magistrate judge

recommended denying Bell’s § 2255 motion on the merits. Over Bell’s objections,

the district court adopted the magistrate judge’s Report and Recommendation and

denied Bell’s § 2255 motion on March 31, 2005.

       On April 8, 2005, Bell deposited in the prison mail a pro se motion for

reconsideration. On May 2, 2005, the district court denied reconsideration, noting

that Bell had merely reiterated claims raised in his § 2255 motion. On April 21,

2005, while Bell’s motion for reconsideration was pending, Bell deposited in the

prison mail a pro se motion for discovery. Bell’s discovery motion alleged that the

government had failed to turn over exculpatory documents relating to a

confidential informant’s history as a drug dealer, in violation of Brady v.



       1
        We review for abuse of discretion a district court’s denial of a request for discovery.
Arthur v. Allen, 452 F.3d 1234, 1243 (11th Cir.), modified in part by, Arthur v. Allen, No. 03-
14304 (11th Cir. Aug. 14, 2006).

                                                2
Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963). Although Bell argued that this

Brady material supported his contention that his trial counsel was ineffective for

failing to investigate his case, he also admitted that he was not certain the

requested Brady material existed.

       Bell’s discovery motion was stamped filed on May 5, 2005. On May 6,

2006, the district court denied the discovery motion as moot, noting that the case

had been closed in light of the district court’s March 31 order denying Bell’s §

2255 motion and its May 2 order denying his motion for reconsideration. Bell

filed this appeal.

       The district court did not abuse its discretion when it denied as moot Bell’s

discovery motion. Under the mailbox rule, Bell’s discovery motion was deemed

filed on April 21, 2005, when Bell placed it in the prison mail. See Adams v.

United States, 173 F.3d 1339, 1341 (11th Cir. 1999). By that date, however, the

district court already had denied Bell’s § 2255 motion on the merits. Although

Bell’s motion for reconsideration remained pending, the district court’s intervening

decision to deny reconsideration rendered his discovery motion moot. See De La

Teja v. United States, 321 F.3d 1357, 1362 (11th Cir. 2003) (explaining that a case

is moot “when it no longer presents a live controversy”).

       AFFIRMED.



                                           3